Title: From George Washington to Jeremiah Wadsworth, 9 October 1779
From: Washington, George
To: Wadsworth, Jeremiah


        
          Sir
          Head Quarters West-point 9th Octbr 1779.
        
        Should a co-operation with the French fleet take place, it will be indispensible to our measures to have in stock a considerable quantity of good ship-bread, and a much larger quantity of rum than usual. You will however, and at all events, turn your immediate attention to these two objects; so as to have in readiness, and as soon as possible, such quantities of these articles, as from your knowlege of our present consumption, and the additional numbers which must be employed in a co-operation, you may judge fully sufficient. You will also have regard to the season in which we are to operate, in your purchases of rum. These articles are to be stored, relative to this army and a water transportation—or in places from whence they can be easily brought forward. I am Sir your most obt & hble servt
        
          Go: Washington
        
      